DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua P. Smith on 5/24/2022.

The application has been amended as follows: 
With respect to claim 1, line 5 has been changed from “output current, wherein the adaptive dead time is coupled to a predetermined” to --output current, wherein the adaptive dead time is related to a predetermined--.
With respect to claim 7, line 7 has been changed from “the adaptive dead time is coupled to the predetermined commutation time for” to -- the adaptive dead time is related to the predetermined commutation time for --.
With respect to claim 8, line 9 has been changed from “to obtain an adaptive dead time based on the output current, which is coupled to” to --to obtain an adaptive dead time based on the output current, which is related to --.



Reasons for Allowance
Claims 1-2, 4-8, 13-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art of record fails to suggest or disclose wherein the input interface is also configured to receive the predetermined commutation time and the predetermined minimum value. 
	Here, the input interface configured to receive the predetermined commutation time and predetermined minimum value is to be interpreted as the interface receiving the predetermined commutation time and predetermined minimum value not directly but through for example stored calculations based on a prototype in the signal, such that the input received by the interface is based on or related to the commutation time and the predetermined minimum value. Also, with claim 1, lines 5-6, wherein the adaptive dead time is related to a predetermined commutation time for the bridge and is limited by a predetermined minimum value is meant to be understood as “the adaptive dead time is the same as the commutation time, or is set in relation to the commutation dime via a defined mathematical relationship (e.g. with a constant difference and/or a constant multiplication factor).”  This interpretation is made evident by [0019] of the application specification. 
 	With respect to claim 7, the prior art of record fails to suggest or disclose receiving, by an input interface, a predetermined commutation time for the bridge circuit and a predetermined minimum value. 
	Here, the input interface configured to receive the predetermined commutation time and predetermined minimum value is to be interpreted as the interface receiving the predetermined commutation time and predetermined minimum value not directly but through for example stored calculations based on a prototype in the signal, such that the input received by the interface is based on or related to the commutation time and the predetermined minimum value.
 	With respect to claim 8, the prior art of record fails to suggest or disclose receiving the minimum value and the commutation time via an input interface of a controller. 
	Here, receiving the minimum value and the commutation time via an input interface of a controller is to be interpreted as the interface receiving the minimum value and commutation time not directly but through for example stored calculations based on a prototype in the signal, such that the input received by the interface is based on or related to the commutation time and the predetermined minimum value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DANIEL C PUENTES/Primary Examiner, Art Unit 2849